Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.899 Filed 08/04/20 Page 1 of 38




                          United States District Court
                          Eastern District of Michigan
                               Southern Division


      United States of America,

            Plaintiff,                   Case No. 17-20263

      v.                                 Honorable Victoria A. Roberts

      Tionna Mitchell,

            Defendant.
                                         /


              Response in Opposition to Emergency Motion
                   for Compassionate Release [R. 87]




                                         Respectfully submitted,

                                         Matthew Schneider
                                         United States Attorney

                                         TERRENCE R. HAUGABOOK
                                         Assistant United States Attorney
                                         211 West Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9157
Dated: August 4, 2020                    Terrence.Haugabook@usdoj.gov
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.900 Filed 08/04/20 Page 2 of 38




                                        Table of Contents

Table of Authorities ....................................................................................ii

Question Presented .................................................................................... v

Statement of Facts...................................................................................... 1

Argument .................................................................................................. 10

I.      The Bureau of Prisons has responded to Covid-19 by
        protecting inmates and increasing home confinement. ................. 10

II.     The Court should deny Mitchell’s motion for compassionate
        release. ....................................... 1Error! Bookmark not defined.

III.    If the Court were to grant Mitchell’s motion, it should order
        a 14-day quarantine before release. ............................................... 30

Conclusion ................................................................................................. 31

Certificate of Service ................................................................................ 32




                                                       i
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.901 Filed 08/04/20 Page 3 of 38




                          Table of Authorities
Cases

Dillon v. United States, 560 U.S. 817, 830 (2010)………… …………19, 21

United States v. Alam, ___ F.3d ___, No. 20-1298, 2020 WL 2845694, at

*1, *5 (6th Cir. June 2, 2020)…………………………… ...............14, 18, 19

United States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D.

Mich. May 15, 2020)……………………………………………………....24, 27

United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per

curiam)………………………………………………………………………..…26

United States v. Gray, 2019 WL 4564735, at *3 (N.D. Ohio Sept. 20,

2019)……………………………………………………………………………..30

United States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008)……….18

United States v. Israel, No. 17-20366, 2017 WL 3084374, at *5 (E.D.

Mich. July 20, 2017)…………………………………………………………...26

United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014)……….19, 21

United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)…..28

United States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D.

Mich. June 9, 2020)………………………………………………………..25-27

United States v. Marshall, 954 F.3d 823, 830 (6th Cir. 2020)……….….21


                                     ii
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.902 Filed 08/04/20 Page 4 of 38




United States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4

(N.D. Ala. Apr. 20, 2020)……………………………………………………..22

United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D.

Mich. May 15, 2020)…………………………………………………………..28

United States v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D.

Mich. Apr. 6, 2020)…………………………………………………………….17

United States v. Peak, No, 16-20460, 2020 WL 2214231(E.D. Mich. May

7, 2020) (Goldsmith, J.)……………………………………………………….23

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)………………….2

United States v. Reynolds, 956 F.2d 192, 192 (9th Cir. 1992)…………..26

United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001)………………..18

United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *2–*3

(10th Cir. Mar. 26, 2020)……………………………………………….….…21

United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *2 (E.D.

Mich. Jan. 31, 2020) (Leitman, J.)………………………………….……….23

United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010)...…25

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009)…….…18

United States v. Washington, 2019 WL 6220984, at *2 (E.D. Ky. Nov.

21, 2019)……………………………………………………………………..….30


                                     iii
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.903 Filed 08/04/20 Page 5 of 38




United States v. Zullo, 2019 WL 7562406, at *3 (D. Vt. Sept. 23,

2019)……………………………………………………………………………..29




Statutes


18 U.S.C. § 3142(g) ............................................................................. 22, 25

18 U.S.C. § 3553(a) ................................................................... 3, 20, 27, 28

18 U.S.C. § 3553(a)(5) ............................................................................... 29

18 U.S.C. § 3582(c).............................................................................. 19, 21

18 U.S.C. § 3582(c)(1)(A) .............................. 1, 3, 18, 19, 20, 21, 22, 26, 27

18 U.S.C. § 3621(b) ................................................................................... 17

18 U.S.C. § 3624(g)(5) ............................................................................... 15

28 U.S.C. §§ 994(t) ........................................................................ 20, 29, 30

34 U.S.C.§60541(g)(2) ............................................................................... 15




                                                   iv
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.904 Filed 08/04/20 Page 6 of 38




                          Question Presented
      Whether the defendant should be denied compassionate release.




                                     v
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.905 Filed 08/04/20 Page 7 of 38




                           Statement of Facts
      Tionna Mitchell is a twice- convicted identity thief and credit card

fraudster, and a two-time absconder from two courts that both issued

arrest warrants for her failure to appear. Less than one year ago, she

was sentenced by this Court to 32 months’ imprisonment for illegal

credit card possession and usage, and identity theft. Prior to this court’s

sentence, Chief Judge Hood sentenced Mitchell to 34 months’

imprisonment for the same offenses. The sentences are concurrent to

one another.

      Mitchell began serving her first sentence on April 12, 2018, and

her concurrent sentence from this court was imposed on November 12,

2019. Mitchell now moves this Court for compassionate release, under

18 U.S.C. § 3582(c)(1)(A). Mitchell’s motion should be denied.

      Mitchell does not qualify for compassionate release. For starters,

Mitchell does not satisfy the substantive requirements for

compassionate release. Mitchell’s health has been and continues to be

proactively monitored by BOP staff at the FSL FCI Danbury. Except for

a tooth and root extraction, and recent obesity diagnosis on March 4,

2020, Mitchell is in good health, has never been febrile, and therefore

                                     1
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.906 Filed 08/04/20 Page 8 of 38




has not exhibited any positive results for COVID-19. (Ex. A, Updated

2020 Medical Records, at p. 28). Indeed, on May 4, 2020, Mitchell tested

negative for COVID-19. (Ex. B, Covid Test Results, at p. 1).

       Mitchell fails to take into account that for five months since her

obesity diagnosis, and three months since her negative Covid test, the

BOP’s safe practices and protocols are working and have in fact

protected her from contracting COVID-19. Thus, Mitchell’s motion

amounts to an extremely speculative argument of the mere possibility

that it “may spread” to her. “[T]he mere existence of Covid-19 in society

and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020). Although Mitchell’s heightened

risk from Covid-191 based on her obesity qualifies as an “extraordinary

and compelling reason[]” for release under USSG § 1B1.13(1)(A) & cmt.

n.1(A), Mitchell is not otherwise eligible for release. Mitchell’s offense

and criminal history make her a danger to the community, which



1Seehttps://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html#diabetes (last visited August 3,
2020).

                                      2
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.907 Filed 08/04/20 Page 9 of 38




precludes release under USSG § 1B1.13(2), because Mitchell previously

violated a lenient state probation by committing new criminal conduct

on multiple occasions—involving credit card fraud and identity theft—

which resulted in two separate federal convictions. Mitchell hid from

police, and the court supervising her probation, for several months

under another new fake identity. Mitchell has previously shown no

hesitation on being dishonest with the Court in order to obtain release.

      And the § 3553(a) factors—which the Court must also consider

under § 3582(c)(1)(A)—likewise do not support release because the court

should specifically consider the need for Mitchell’s sentence to reflect

the seriousness of her offense, provide punishment, promote general

and specific deterrence, and to protect the public from further crimes

committed by Mitchell. See 18 U.S.C. § 3553(a). The need to promote

specific deference and protect the public is particularly relevant in this

case. Mitchell is a serial identity thief and credit card fraudster as well

as a probation violator. Mitchell committed the instant offenses before

this Court, eluded apprehension for them by running from the scene,

and went underground for six months under yet another new identity.

Then, Mitchell came out of hiding to commit the offenses charged before

                                     3
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.908 Filed 08/04/20 Page 10 of 38




Chief Judge Hood. All of this illegal conduct took place while Mitchell

was on probation for a lenient state HYTA sentence. See (Case No. 17-

20652; R. 1: Indictment, PgID 1) (The Chief Judge Hood case); (Case

No. 17-20263; PSR at ¶¶44–45; 47).

      The Bureau of Prisons has also taken significant steps to protect

all inmates, including Mitchell, from Covid-19. Since January 2020, the

Bureau of Prisons has implemented “a phased approach nationwide,”

implementing an increasingly strict protocol to minimize the virus’s

spread in its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-3447,

2020 WL 3056217, at *2 (6th Cir. June 9, 2020). And the Bureau of

Prisons has assessed its entire population to determine which inmates

face the most risk from Covid-19, pose the least danger to public safety,

and can safely be granted home confinement. As of August 3, 2020, this

process has already resulted in at least 7,276 inmates being placed on

home confinement. See BOP Covid-19 Website. At least over 100 of

those inmates are from the Eastern District of Michigan. Especially

given the Bureau of Prisons’ efforts—and “the legitimate concerns about

public safety” from releasing inmates who might “return to their



                                      4
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.909 Filed 08/04/20 Page 11 of 38




criminal activities,” Wilson, 2020 WL 3056217, at *11—the Court

should deny Mitchell’s motion for compassionate release.

                               Background
      In January of 2016, Mitchell was sentenced to a term of probation

under the Holmes Youthful Trainee Act (“HYTA”) after a conviction for

Larceny. (Docket No. 17-20652, PSR at ¶ 28). While on probation,

Mitchell violated the court’s order four times. Mitchell violated twice for

not complying with the drug screen requirement. First, she refused to

test, then she tested positive for Marijuana. (Id.). The other two times,

Mitchell violated by committing several federal criminal offenses

involving identity theft and illegal credit card usage and possession.

This led to two separate federal indictments of her along with a

different codefendant on each respective case. (Id. at ¶¶7–8, 35).

      In the matter before this Court, Mitchell, in February and March

of 2017, possessed the in-store credit information pertaining to

customers of various retail stores. Mitchell possessed fake credit cards

and drivers licenses, bearing Mitchell’s image, matching the name of

the retail store’s customer. At the stores, Mitchell pretended to be the

customer who wanted to shop but had purportedly left their physical

                                      5
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.910 Filed 08/04/20 Page 12 of 38




credit card at home. Once the store employee relied on the fake

identification items Mitchell presented, and allowed Mitchell to shop

under the name of the victim customer, Mitchell spent thousands of

dollars on items for herself and her female codefendant. During the

March 2017 spending spree at Somerset Mall, Mitchell and her female

codefendant’s fraud scheme was detected. While they were being

escorted by a loss prevention officer, Mitchell ran away and escaped.

Mitchell jettisoned her fake identification in a stairwell of the parking

structure. (Docket No. 17-20263, PSR at ¶¶13–19).

      After the March 2017 incident, Mitchell evaded police and the

court supervising her probation for six months until her apprehension

on September 20, 2017, while committing the identity theft criminal

conduct for which she was sentenced by Chief Judge Hood.

      In the matter before Chief Judge Hood, on September 20, 2017,

Mitchell obtained and assumed the identification of yet another person

and tried to cosign on documents for a male codefendant to lease an

expensive vehicle. A dealership employee performed a credit check

against the photo and credit card identification documents Mitchell

portrayed as her own. The employee became aware of Mitchell’s

                                      6
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.911 Filed 08/04/20 Page 13 of 38




fraudulent portrayal and called police. Mitchell was arrested at the

dealership. (Docket No. 17-20652, PSR at ¶¶7–9).

      On the same day as her arrest, FBI executed a search warrant at

Mitchell’s Macomb County home. FBI found a cache of fraudulent photo

identifications bearing Mitchell’s image but other names, fraudulent

credit cards, and 80 or more credit report documents pertaining to

many of the names on those photo identifications—including for the

name Mitchell used at the dealership. (Id.at ¶9; Docket No. 17-20623,

PSR at ¶¶20–21). From the search, FBI discovered that after Mitchell

committed the offense at Somerset Mall, she portrayed herself as newly

relocated Pennsylvania native Ashley Marsh—complete with a fake pay

stub from a fraudulent business operated by her codefendant

McKinney’s mother—and rented a condo in Macomb County with that

identity. (Ex. C, KNC Management Leasing File Documents; Docket No.

17-20623, PSR at ¶24).

      At her subsequent detention hearing, Mitchell tried to present her

mother as a suitable living arrangement and third-party custodian. The

detention hearing revealed that Mitchell’s mother—the same person

Mitchell intends to live with if released by this Court—previously

                                      7
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.912 Filed 08/04/20 Page 14 of 38




evicted Mitchell from her home. After both Mitchell and her mother

falsely told the Magistrate Judge her mother had never evicted her,

Mitchell’s post-Miranda video interview, wherein Mitchell specifically

told FBI agents her mother had indeed evicted her before, was played

for the court. Ultimately, due to all of the evidence presented at the

hearing, Mitchell’s mother (and home) was determined unsuitable for

third-party custodial placement. (ECF Nos. 36 and 37: Public Audio of

September 25, 2017 Detention Hearing). At the conclusion of the

detention hearing, Mitchell was detained because her history revealed:

she committed the federal identity theft and credit card offenses while

on a lenient state probation, previously evaded police and the probation

supervising court for a lengthy period under a new assumed identity,

possessed false identification and aliases, previously failed to appear for

court, and lacked stable employment. (Docket No. 17-20263, ECF No.

40: Order of Detention, PgID 173, 175).

      Ultimately, Mitchell pleaded guilty before this Court. On

November 21, 2019, this Court sentenced Mitchell to a concurrent 20

months’ imprisonment on the illegal credit card usage and possession

charges, and a consecutive 12 months for the aggravated identity theft

                                      8
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.913 Filed 08/04/20 Page 15 of 38




charge, for a total sentence of 32 months concurrent to the previous

sentence from Chief Judge Hood. (Docket No. 17-20263, ECF No. 84,

Judgment, PgID 749). Notably, however, the equipment used to produce

all of the false identifications possessed and used by Mitchell and her

codefendant was never found.2 If released by this court, the

overburdened Probation Department does not have the ability to tether

everyone, including Mitchell. Mitchell, who has previously

misrepresented her living arrangements to a Magistrate Judge of this

court, could potentially do so again, readily obtain and assume another

identity, and go underground again if released. Not only did Mitchell

use a new fake identity to hide from law enforcement for the conduct

charged before this court, but she also simultaneously hid from the

court that was supervising her probation. There’s also the fact that




2 During the search of Mitchell’s female codefendant’s home on the case before this
Court, law enforcement found over 60 fraudulent out of state driver’s licenses
respectively bearing the images of Mitchell or her codefendant McKinney.
Combined with the matters found during the search of Mitchell’s Condo, in total,
agents located: 908 Sprint logins/passwords; seven miscellaneous accounts; two loan
accounts; 44 Sprint customer profiles; five Uber logins/passwords; 80 FICO credit
reports and 60 counterfeit credit cards; or 1,106 accounts total in Mitchell and her
codefendant’s joint possession.
                                         9
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.914 Filed 08/04/20 Page 16 of 38




Mitchell’s intended live-in host, her mother, readily made false

statements to a Magistrate Judge of this court too.

      Mitchell is 24 years old, and her projected release date is May 12,

2021. (Ex. D, Public Information Inmate Data). With her release being

approximately 9 months away, Mitchell is eligible for placement in a

residential reentry facility in about four months. According to her

statements in the PSR at the time of sentencing, Mitchell abused

Marijuana, the hallucinogen PCP, and alcohol. Otherwise, her health

was good. (Docket No. 17-20652, PSR at ¶¶ 43, 45).

      Despite the BOP’s implementation of its protective safeguards,

and her resultant Covid-free health for the past five months since her

obesity diagnosis, Mitchell has moved for compassionate release based

on generalized and speculative concerns about the COVID-19 pandemic.

                                 Argument

I.    The Bureau of Prisons has responded to Covid-19 by protecting
      inmates and increasing home confinement.

      A.    The Bureau of Prisons’ precautions have mitigated the risk
            from Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-
                                     10
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.915 Filed 08/04/20 Page 17 of 38




3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of

Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.

      On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

      Within its facilities, the Bureau of Prisons has “modified

operations to maximize physical distancing, including staggering meal

                                     11
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.916 Filed 08/04/20 Page 18 of 38




and recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month, for free. Legal visits are permitted

on a case-by-case basis after the attorney has been screened for

infection.

      Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19. Indeed, for

five months since her obesity diagnosis, and three months since her

negative Covid test, these measures have helped Mitchell remain

                                     12
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.917 Filed 08/04/20 Page 19 of 38




protected from Covid-19. The BOP’s measures will also ensure inmates

receive any required medical care during these difficult times.

      B.    The Bureau of Prisons is increasing the number of inmates
            who are granted home confinement.

      The Bureau of Prisons has also responded to Covid-19 by

increasing the placement of federal prisoners in home confinement.

Recent legislation now temporarily permits the Bureau of Prisons to

“lengthen the maximum amount of time for which [it] is authorized to

place a prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in




                                     13
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.918 Filed 08/04/20 Page 20 of 38




deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

      The Bureau of Prisons’ efforts on this point are not perfunctory.

Over 7,276 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, ___

F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020).

      This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the

Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might

                                     14
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.919 Filed 08/04/20 Page 21 of 38




have no safe place to go upon release and [might] return to their

criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 2020 WL 3056217, at *11. That is especially true with Mitchell

who previously made false declarations to this court in order to obtain

release, readily obtained and used more fake identification to hide from

the court supervising her, and violated her prior probationary sentence

with new criminal activity.

      The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid

the risk that a released defendant will bring Covid-19 back into the jail

or prison system if she violates her terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).

      The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

                                     15
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.920 Filed 08/04/20 Page 22 of 38




Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—have already proven

unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,”

Wilson, 2020 WL 3056217, at *11, including whether a particular

inmate would adhere to release conditions and social-distancing

protocols during the pandemic. If a prisoner would be unlikely to take

release conditions or Covid-19 precautions seriously, for instance, she

would also be far more likely than the general public to contract and

spread Covid-19 if released.

      Finally, the Bureau of Prisons’ home-confinement initiative allows

it to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that her

proposed home-confinement location is suitable for release, does not

place her at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from her. It must assess components

of the release plan, including whether the inmate will have access to

health care and other resources. It must consider myriad other factors,

                                     16
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.921 Filed 08/04/20 Page 23 of 38




including the limited availability of transportation right now and the

probation department’s reduced ability to supervise inmates who have

been released. All of those decisions require channeling resources to the

inmates who are the best candidates for release. Because of her

continual ready access to false identification documents, and violation of

court supervision by absconding on probation, Mitchell fails to qualify

under the BOP’s directive plan for release. She represents a serious

threat to recidivate.

      Those types of system-wide resource-allocation decisions are

difficult even in normal circumstances. That is why Congress tasked the

Bureau of Prisons to make them and has not subjected the decisions to

judicial review. 18 U.S.C. § 3621(b) (“Notwithstanding any other

provision of law, a designation of a place of imprisonment under this

subsection is not reviewable by any court.”); United States v. Patino, No.

18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a

general rule, the Court lacks authority to direct the operations of the

Bureau of Prisons.”). It is especially true now, given the Bureau of

Prisons’ substantial and ongoing efforts to address the Covid-19

pandemic.

                                     17
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.922 Filed 08/04/20 Page 24 of 38




II.   The Court should deny Mitchell’s motion for compassionate release.

      Mitchell’s motion for a reduced sentence should be denied. A

district court has “no inherent authority . . . to modify an otherwise

valid sentence.” United States v. Washington, 584 F.3d 693, 700 (6th

Cir. 2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

      First, compassionate release requires exhaustion. If a defendant

moves for compassionate release, the district court may not act on the

motion unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

§ 3582(c)(1)(A); United States v. Alam, ___F.3d ___, No. 20-1298, 2020

WL 2845694, at *1 (6th Cir. June 2, 2020). And as the Sixth Circuit

                                     18
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.923 Filed 08/04/20 Page 25 of 38




recently held, this statutory exhaustion requirement is mandatory.

Alam, 2020 WL 2845694, at *1–*4. Mitchell has exhausted on her

obesity claim.

      Second, even if a defendant exhausts, she must show

“extraordinary and compelling reasons” for compassionate release, and

release must be “consistent with” the Sentencing Commission’s policy

statements. 18 U.S.C. § 3582(c)(1)(A). As with the identical language in

§ 3582(c)(2), compliance with the policy statements incorporated by

§ 3582(c)(1)(A) is mandatory. See Dillon v. United States, 560 U.S. 817

(2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To

qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and she must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2). Per the

CDC’s guidance, Mitchell’s heightened risk from Covid-19 based on her

obesity qualifies as an “extraordinary and compelling reason[]”under

§ 1B1.13(1)(A) & cmt. n.1(A).

      Third, and this is where Mitchell falls woefully short, even if a

defendant is eligible for compassionate release, a district court may not

                                     19
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.924 Filed 08/04/20 Page 26 of 38




grant the motion unless the factors in 18 U.S.C. § 3553(a) support

release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing,

those factors require the district court to consider the defendant’s

history and characteristics, the seriousness of the offense, the need to

promote respect for the law and provide just punishment for the offense,

general and specific deterrence, and the protection of the public. 18

U.S.C. § 3553(a).

      A.    Mitchell is not eligible for compassionate release under the
            mandatory criteria in USSG § 1B1.13(2).

      Even though Mitchell has exhausted her administrative remedies

on her obesity claim, compassionate release would be improper.

Compassionate release must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress tasked the Sentencing Commission with

“describ[ing] what should be considered extraordinary and compelling

reasons for [a] sentence reduction” under § 3582(c)(1)(A), as well as

developing “the criteria to be applied and a list of specific examples” for

when release is permitted. 28 U.S.C. § 994(t).




                                     20
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.925 Filed 08/04/20 Page 27 of 38




      Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

United States v. Marshall, 954 F.3d 823, 830 (6th Cir. 2020). In both

contexts, then, the Sentencing Commission’s restraints “on a district

court’s sentence-reduction authority [are] absolute.” United States v.

Jackson, 751 F.3d 707, 711 (6th Cir. 2014); accord Dillon v. United

States, 560 U.S. 817, 830 (2010).

      The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.



                                     21
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.926 Filed 08/04/20 Page 28 of 38




      The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Mitchell and other inmates. See

Wilson v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at *2,

*8 (6th Cir. June 9, 2020). Thus, “the mere existence of Covid-19 in

society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson,

2020 WL 3056217, at *11.

      In all, a defendant seeking compassionate release must present

extraordinary and compelling circumstances and the court must

determine both that the sentencing factors outlined in §3553(a) weigh

in favor of release and that the defendant does not pose a threat to

others as determined by §3142(g). See 18 U.S.C. §3582(c)(1)(A); U.S.

Sentencing Guidelines Manual § 1B.13; United States v. Sapp, Case No.

14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman,

J.) (summarizing compassionate release requirements). Here, Mitchell

                                     22
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.927 Filed 08/04/20 Page 29 of 38




argues her BMI of 31 and obesity diagnosis and absolutely no other

accompanying illness such as diabetes, hypertension or the like.3

      Mitchell cannot refute the fact that although she has had that

diagnosis for five months, the BOP’s safeguards and protocols have in

fact kept her Covid free. So, the BOP’s protective measures, as to her,

are working and Mitchell is merely speculating about becoming ill with

Covid. So when considered in combination with the BOP’s successful

Covid-19 pandemic response plan as to her, Mitchell’s sole medical

condition of obesity and BMI of 31, without more, does not warrant

compassionate release. See United States v. Peak, No, 16-20460, 2020

WL 2214231(E.D. Mich. May 7, 2020) (Goldsmith, J.) (finding sole

condition of obesity with BMI of 40 and young age did not warrant

compassionate release).

      Further, although a defendant’s heightened risk from Covid-19 in

prison might, in some circumstances, satisfy the medical or age criteria

in USSG § 1B1.13 cmt. n.1, even considering her BMI and obesity

diagnosis, Mitchell’s circumstances cast doubt on whether that is true


3 Although Mitchell tries to argue a disparate treatment from other cases such as
Ireland and Pacely, those defendants, unlike Mitchell, had other underlying
complications besides mere obesity.
                                        23
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.928 Filed 08/04/20 Page 30 of 38




here because she has no other accompanying malady. Section 1B1.13

requires an individualized assessment, and an individual defendant’s

relative risk varies widely. See United States v. Austin, No. 15-20609,

2020 WL 2507622, at *4–*5 (E.D. Mich. May 15, 2020). It depends on

the precautions at her prison, the number of Covid-19 cases there,

whether and how much that number might increase or decrease, the

prison’s medical facilities, the defendant’s release plan, the threat from

Covid-19 in her release location, her access to medical care if released,

and her willingness to abide by release restrictions and social-

distancing protocols. See id.

      Mitchell quickly glosses over the fact that the BOP’s pandemic

response plan is working because the Covid situation has abated at her

institution. (ECF 87: Def. Motion at 776). Further proof of abatement is

the fact Mitchell was diagnosed with obesity five months ago, tested

negative for Covid-19 three months ago, and has never contracted Covid

or been febrile. The abatement, or downward trend, also negates all of

the extraneous references counsel cites pertaining to the statements of

various litigants in civil suits against the BOP. Despite this abatement,



                                     24
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.929 Filed 08/04/20 Page 31 of 38




and with no proof whatsoever, Mitchell speculatively argues the Covid

situation will ramp up again.

      The government concedes Mitchell has not incurred disciplinary

infractions in prison. (Ex. E., Discipline Records). Nevertheless, as

discussed before, Mitchell readily obtains and uses personal identifying

information, as well as violates and absconds from court probationary

supervision by committing new criminal conduct. Thus, Mitchell is

unlikely to abide by release restrictions and is more likely than most

people to reoffend as well as expose herself and innocent people to

Covid-19.

      Mitchell is ineligible for compassionate release because she is a

danger to the community. Section 1B1.13(2) only permits release if a

“defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” It thus prohibits the

release of violent offenders, including most drug dealers. See United

States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010); United

States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

June 9, 2020). It also bars the release of many other defendants. An

evaluation of dangerousness under § 3142(g) requires a comprehensive

                                     25
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.930 Filed 08/04/20 Page 32 of 38




view of community safety—“a broader construction than the mere

danger of physical violence.” United States v. Cook, 880 F.2d 1158, 1161

(10th Cir. 1989) (per curiam). So even many “non-violent” offenders—

such as those who have been involved in serial or significant fraud

schemes—may not be released under § 3582(c)(1)(A). USSG § 1B1.13(2);

see Stone, 608 F.3d at 948 n.7; United States v. Reynolds, 956 F.2d 192,

192 (9th Cir. 1992) (“[D]anger may, at least in some cases, encompass

pecuniary or economic harm.”); United States v. Israel, No. 17-20366,

2017 WL 3084374, at *5 (E.D. Mich. July 20, 2017) (recognizing that

“economic harm may qualify as a danger” foreclosing release). Here,

Mitchell has engaged in economic harm and possessed stolen

identification documents on numerous occasions.

      Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have

been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-

                                     26
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.931 Filed 08/04/20 Page 33 of 38




19-based fraud schemes have proliferated. There are real risks to public

safety right now, and those risks will only increase if our community is

faced with a sudden influx of convicted defendants.

      Because Mitchell’s release would endanger the community,

§ 1B1.13(2) prohibits reducing her sentence under § 3582(c)(1)(A). She

has violated court probation orders with new criminal conduct.

      Mitchell is still a danger to the community and is not eligible for

compassionate release.

      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh against
            compassionate release.

      Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that she is not dangerous, she is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

weigh against his request for compassionate release.”); United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

2020) (holding that the “[d]efendant’s circumstances do not warrant


                                     27
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.932 Filed 08/04/20 Page 34 of 38




compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v.

Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors).

So even if the Court were to find Mitchell eligible for compassionate

release, the § 3553(a) factors should still disqualify her.

      As it did when it imposed sentence, the Court must specifically

consider the need for Mitchell’s sentence to reflect the seriousness of her

offense, provide punishment, protect the public from further crimes by

Mitchell, and promote general and specific deterrence. See 18 U.S.C. §

3553(a). The need to promote specific deterrence is particularly relevant

in this case given the Chief Judge Hood offense and the instant offenses

of conviction were committed within 7 months of one another while

Mitchell was a probation absconder and hiding under a new identity.

Until her apprehension and sentencing by Chief Judge and this Court,

Mitchell showed absolutely no sign of stopping her fraudulent criminal

behavior. She would have continued living in Macomb County under

                                     28
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.933 Filed 08/04/20 Page 35 of 38




that newest fake identity. This court’s sentence was imposed to also

reflect the seriousness of the offense—a second conviction for fraud and

identity theft after a lenient sentence of probation. Given the

commission of her second such offense while on probation, this court’s

sentence was also imposed to protect the public from any further crimes

by Mitchell.

      Even if Mitchell could show rehabilitation, Congress explicitly

prohibited this as a basis for a reduction in sentence: “Rehabilitation of

the defendant alone shall not be considered an extraordinary and

compelling reason.” 18 U.S.C. § 994(t); see also 18 U.S.C. § 3553(a)(5)

(requiring sentencing courts to consider any pertinent policy

statements). Unsurprisingly, then, the vast majority of courts to have

addressed the issue have denied compassionate release based on

rehabilitation, even for defendants whose rehabilitation appeared far

more successful than Mitchell’s. See, e.g., United States v. Zullo, 2019

WL 7562406, at *3 (D. Vt. Sept. 23, 2019) (“His strongest argument

concerns rehabilitation which in his case has been very successful—at

least so far as one can tell on a paper record. But rehabilitation is

specifically excluded as an independent basis for compassionate

                                     29
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.934 Filed 08/04/20 Page 36 of 38




release.”); United States v. Washington, 2019 WL 6220984, at *2 (E.D.

Ky. Nov. 21, 2019) (“The language of § 994(t) evidences clear

congressional intent to bar relief based on rehabilitation alone[.]”);

United States v. Gray, 2019 WL 4564735, at *3 (N.D. Ohio Sept. 20,

2019) (rejecting the defendant’s argument “that his ‘exemplary record’

in prison provides an extraordinary and compelling reason”).

       Mitchell’s motion must be denied because she is a danger to the

community.

III.   If the Court were to grant Mitchell’s motion, it should order a 14-
       day quarantine before release.

       If the Court were inclined to grant Mitchell’s motion despite the

government’s arguments above, the Court should order that she be

subjected to a 14-day quarantine before release.




                                     30
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.935 Filed 08/04/20 Page 37 of 38




                                Conclusion
        For these reasons, the Court should deny Mitchell’s motion for a

reduced sentence or recommendation of home confinement.



                                          Respectfully submitted,
                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          s/ Terrence R. Haugabook
                                          Terrence R. Haugabook
                                          (P44554)
                                          Assistant U.S. Attorneys
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9157
                                          Terrence.haugabook@usdoj.gov

      Dated: August 4, 2020




                                     31
Case 2:17-cr-20263-VAR-MKM ECF No. 90, PageID.936 Filed 08/04/20 Page 38 of 38




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 4, 2020, I filed the foregoing with

the court via ECF which will send notice and a copy to the following:

      Fabián Rentería Franco and Benton C. Martin
      Email: Fabian_Renteria_Franco@fd.org


                                          s/Terrence R. Haugabook
      August 4, 2020                      Terrence R. Haugabook
                                          Assistant U.S. Attorney




                                     32
